



SECOND AMENDMENT TO CREDIT AGREEMENT
This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of November 1, 2013 (the “Second Amendment Effective Date”) among INNERWORKINGS,
INC., a Delaware corporation (the “Borrower”), the Lenders party hereto and BANK
OF AMERICA, N.A., as Administrative Agent for the Lenders (the “Administrative
Agent”), Swing Line Lender and L/C Issuer. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement (as
defined below).
RECITALS
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement dated as of August 2, 2010 (as previously amended
and modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower is requesting that the Administrative Agent and the
Lenders modify certain provisions of the Credit Agreement; and
WHEREAS, the Administrative Agent, Swing Line Lender, L/C Issuer and the Lenders
have agreed to amend certain terms of the Credit Agreement on the terms, and
subject to the conditions, set forth below.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
1.Amendments to Credit Agreement.
(a)    The following definitions in Section 1.01 of the Credit Agreement are
hereby amended to read as follows:
“Consolidated EBITDA” means (a) Consolidated Net Income plus (b) to the extent
deducted in determining Consolidated Net Income and, without duplication, (i)
Consolidated Interest Charges, (ii) expense for taxes paid or accrued, (iii)
depreciation, (iv) amortization, (v) extraordinary or non-recurring non-cash
expenses or losses incurred other than in the ordinary course of business, (vi)
non-cash compensation expenses arising from any grant of stock, stock options or
other equity based awards, (vii) non-cash expenses resulting from
non-speculative hedging activities that are required to be recognized as
Indebtedness under GAAP to the extent permitted hereunder, (viii) any other
non-cash charges for such period (including any impairment or writeoff of
goodwill or other intangible assets but excluding any such non-cash charge,
expense or loss to the extent that it represents an accrual of or reserve for
cash expenses in any future period or an amortization of a prepaid cash expense
that was paid in a prior period), (ix) amortization of any financing costs or
fees or original issue discount incurred in connection with any Indebtedness,
(x) transaction expenses paid in cash in such period in connection with (A) the
making of the Credit Extensions and the closing of this Agreement and (B)
Permitted Acquisitions and other investments permitted under this Agreement,
(xi) to the extent incurred prior to September 30, 2013, restructuring charges
and losses incurred from the write off of prepaid commissions, in an aggregate
amount not to exceed $3,900,000 during the term of this Agreement and (xii)
legal expenses paid in connection with the e-Lynxx patent infringement lawsuit
in an aggregate amount not to exceed $1,300,000 during the term of this
Agreement minus (c) to the extent included in Consolidated Net Income and,
without duplication, (i) interest income, (ii) income tax credits and refunds
(to the extent not netted from tax expense), (iii) any cash payments made during
such period in respect of items described in clauses (b)(v), (b)(vi), (b)(vii)
and (b)(viii) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were incurred, (iv) non-cash gains resulting from
non-speculative hedging activities that are required to be recognized as income
under GAAP to the extent permitted hereunder, (v)


CHAR1\1503223v2

--------------------------------------------------------------------------------





extraordinary, unusual or non-recurring income or gains realized other than in
the ordinary course of business and (vi) income or gains received in connection
with the e-Lynxx patent infringement lawsuit, all calculated for the Borrower
and its Subsidiaries on a consolidated basis. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”), (i) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, in each case, to the extent
reasonably calculable, and (ii) if during such Reference Period the Borrower or
any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA for
such Reference Period shall be calculated after giving pro forma effect thereto
as if such Material Acquisition occurred on the first day of such Reference
Period. For purposes of clarification, Consolidated EBITDA shall be adjusted
for, without limitation, extraordinary or nonrecurring expenses, increased
costs, identifiable and verifiable expense reductions and excess management
compensation, if any, and other items of any Permitted Acquisitions, in all
cases, calculated on a basis consistent with GAAP and Regulation S-X of the
Securities Exchange Act of 1934, as amended, or as otherwise approved by
Administrative Agent in its reasonable credit judgment. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes (i) assets comprising
all or substantially all or any significant portion of a business or operating
unit of a business, or (ii) all or substantially all of the Equity Interests of
a Person, and (b) involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $2,500,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$2,500,000.
“Eurodollar Base Rate” means:
(a)     for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two Business Days prior to the commencement of
such Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and
(b)     for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at about 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits for a
term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction


2



--------------------------------------------------------------------------------





(or any political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located (c) any backup withholding
tax that is required by the Internal Revenue Code to be withheld from amounts
payable to a Lender that has failed to comply with clause (A) of Section
3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 11.13), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (c) and (e) any U.S. federal withholding
taxes imposed pursuant to FATCA.
“Guarantors” means, collectively, (a) each Material Domestic Subsidiary of the
Borrower identified as a “Guarantor” on the signature pages hereto, (b) each
other Material Domestic Subsidiary that joins as a Guarantor pursuant to Section
7.09 or otherwise, (c) solely with respect to (i) Obligations under any Swap
Contract between any Loan Party or any Subsidiary and any Lender or Affiliate of
a Lender that is permitted to be incurred pursuant to Section 8.01(f) (other
than with respect to the Borrower), (ii) Obligations under any Treasury
Management Agreement between any Loan Party or any Subsidiary and any Lender or
Affiliate of a Lender (other than with respect to the Borrower) and (iii) any
Swap Obligation of a Specified Loan Party (determined before giving effect to
Sections 4.01 and 4.08) under the Guaranty, the Borrower, and (d) the successors
and permitted assigns of the foregoing. Notwithstanding anything to the contrary
in this Agreement, an SPV for a Permitted Securitization Transaction shall not
be required to become a Guarantor.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Swap Contract between any Loan Party or any Subsidiary
and any Lender or Affiliate of a Lender that is permitted to be incurred
pursuant to Section 8.01(f) and (b) all obligations under any Treasury
Management Agreement between any Loan Party or any Subsidiary and any Lender or
Affiliate of a Lender; provided, however, that the “Obligations” of a Loan Party
shall exclude any Excluded Swap Obligations with respect to such Loan Party.
(b)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant under a Loan Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act


3



--------------------------------------------------------------------------------





(determined after giving effect to Section 4.08 and any and all guarantees of
such Guarantor’s Swap Obligations by other Loan Parties and any keepwell,
support or other agreement for the benefit of such Guarantor) at the time the
Guaranty of such Guarantor, or grant by such Guarantor of a security interest,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a Master Agreement governing more than one Swap Contract, such
exclusion shall apply to only the portion of such Swap Obligation that is
attributable to Swap Contracts for which such Guaranty or security interest is
or becomes illegal.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.
“LIBOR” has the meaning specified in the definition of Eurodollar Base Rate.    
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Specified Loan Party” has the meaning specified in Section 4.08.
“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
(c)    A new clause (C) is hereby added to the Credit Agreement immediately
following Section 3.01(e)(ii)(B) of the Credit Agreement to read as follows:
(C)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (C), “FATCA”
shall include any amendments made to FATCA after the Closing Date.
(d)    A new Section 4.08 is hereby added to the Credit Agreement immediately
following Section 4.07 of the Credit Agreement to read as follows:
4.08    Keepwell.
Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan


4



--------------------------------------------------------------------------------





Documents by any such Specified Loan Party, in either case, becomes effective
with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article IV voidable under applicable Debtor Relief Laws,
and not for any greater amount). The obligations and undertakings of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until the Obligations have been Fully Satisfied. Each Loan Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Specified Loan
Party for all purposes of the Commodity Exchange Act.
(e)    The last paragraph in Section 9.03 of the Credit Agreement is hereby
amended to add the following sentence at the end of such paragraph to read as
follows:
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.
2.Effectiveness; Conditions Precedent. This Amendment shall become effective
upon satisfaction of the following conditions precedent:
(a)Execution of Counterparts of Amendment. The Administrative Agent shall have
received counterparts of this Amendment, which collectively shall have been duly
executed on behalf of each of the Loan Parties and the Required Lenders.
(b)Lender/Administrative Agent Fees. The Borrower shall have paid (i) to the
Administrative Agent, for the account of each Lender executing this Amendment, a
fee equal to 0.05% of the Revolving Commitment of such Lender and (ii) to the
Administrative Agent, all fees due and payable to the Administrative Agent on
the date hereof.
(c)Attorney Costs. The Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (“Attorney Costs”) to the
extent invoiced prior to or on the Second Amendment Effective Date, plus such
additional amounts of Attorney Costs as shall constitute its reasonable estimate
of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).


3.Ratification of Credit Agreement. The term “Credit Agreement” as used in each
of the Loan Documents shall hereafter mean the Credit Agreement as amended and
modified by this Amendment. Except as herein specifically agreed, the Credit
Agreement, as amended by this Amendment, is hereby ratified and confirmed and
shall remain in full force and effect according to its terms. The Loan Parties
acknowledge and consent to the modifications set forth herein and agree that
this Amendment does not impair, reduce or limit any of their obligations under
the Loan Documents (including, without limitation, the indemnity obligations set
forth therein) and that, after the date hereof, this Amendment shall constitute
a Loan Document. Notwithstanding anything herein to the contrary and without
limiting the foregoing, each of the Guarantors reaffirm their guaranty
obligations set forth in the Loan Agreement.


4.Authority/Enforceability. Each of the Loan Parties represents and warrants as
follows:
(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.
(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as


5



--------------------------------------------------------------------------------





such enforceability may be subject to (i) Debtor Relief Laws and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).
(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.
(d)The execution and delivery of this Amendment does not (i) violate, contravene
or conflict with any provision of its Organization Documents or (ii) materially
violate, contravene or conflict with any Laws applicable to it.


5.Representations. The Loan Parties represent and warrant to the Lenders that
the representations and warranties of the Loan Parties set forth in Article VI
of the Credit Agreement are true and correct in all material respects on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date.


6.Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other electronic imaging
means (i.e., .pdf) shall be effective as an original.


7.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.




6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered and this Amendment shall be
effective as of the Second Amendment Effective Date.
BORROWER:                INNERWORKINGS, INC,
a Delaware corporation
By:                                Name:
Title:
ADMINISTRATIVE AGENT:        bank of america, n.a.,
as Administrative Agent
By:                                Name:
Title:
LENDERS:                bank of america, n.a.,
as a Lender, an L/C Issuer and the Swing Line Lender
By:                    
Name:
Title:
JPMORGAN CHASE BANK, N.A.,
as a Lender
By:                                
Name:
Title:
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By:                                
Name:
Title:
[signatures continue on next page]


            

--------------------------------------------------------------------------------





ASSOCIATED BANK, N.A.,
as a Lender
By:                                        
Name:
Title:
THE NORTHERN TRUST COMPANY,
as a Lender
By:                                        
Name:
Title:







